932 N.E.2d 1234 (2010)
In the Matter of Richard N. SHAPIRO, Respondent.
No. 45S00-1007-DI-340.
Supreme Court of Indiana.
August 27, 2010.

PUBLISHED ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Indiana Admission and Discipline Rule 23(11), the Indiana Supreme Court Disciplinary Commission and Respondent have submitted for approval a "Statement of Circumstances and Conditional Agreement for Discipline" stipulating agreed facts and proposed discipline as summarized below:
Stipulated Facts: A client hired Respondent to represent him in an employment dispute. Respondent sent a letter to the client's former employer demanding payment of $70,000 under the Indiana Wage Claim Act. In the letter, Respondent stated that the act was enforced by the Office of the Indiana Attorney General, that Respondent had attended high school with the former attorney general, and that Respondent therefore did not think he would have much problem in getting his successor's attention in this matter. Respondent was cooperative with the Commission, and he has no disciplinary history.
Violation: The parties agree that Respondent violated Indiana Professional Conduct Rule 8.4(e), which prohibits stating or implying an ability to influence improperly a government agency or official.
Discipline: The parties propose the appropriate discipline is a public reprimand. The Court, having considered the submissions of the parties, now approves the agreed discipline and imposes a public reprimand for Respondent's misconduct. The costs of this proceeding are assessed against Respondent.
The Clerk is directed to forward a copy of this Order to the parties or their respective attorneys and to all other entities entitled to notice under Admission and Discipline Rule 23(3)(d). The Clerk is further directed to post this order to the Court's website, and Thomson Reuters is directed to publish a copy of this order in the bound volumes of this Court's decisions.
All Justices concur.